Citation Nr: 1542366	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs National Cemetery Administration


THE ISSUE

Entitlement to a Government-furnished headstone or grave marker.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1942 to February 1946.  He died in March 1978.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision by the Department of Veterans Affairs (VA) National Cemetery Administration (NCA), Memorial Programs Service, in Elwood, Illinois.


FINDING OF FACT

The Veteran, who died prior to November 1, 1990, is interred in a private cemetery and his grave is currently marked with a privately-purchased headstone/grave marker. 


CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, VA's duty to notify and to assist is not applicable.  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 


II.  Criteria and Analysis

The appellant filed a VA Form 40-1330 (Application for Standard Government Headstone or Marker) in January 2014 and requested a flat bronze headstone or marker for the Veteran's gravesite.  The appellant reported that the Veteran was buried in a private cemetery and his gravesite is currently marked with a privately purchased marker.  See VA Form 40-1330, Box 21 and March 2014 notice of disagreement.  Along with her application, the appellant submitted a certificate of military service for the Veteran reflecting honorable service with the United States Army from August 1942 to February 1946.

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402; 38 C.F.R. § 38.620(a).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  In this case, the decedent meets the criteria for classification as a veteran and, if the next-of-kin approved, he could be buried in a national cemetery. 

VA is authorized to furnish a headstone or marker allowance for unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38 .633.  Pursuant to 38 U.S.C.A. § 2306(a) , the Secretary shall furnish, when requested, appropriate Government headstones or markers at the expense of the United States for the unmarked graves of the following: (1) any individual buried in a national cemetery or in a post cemetery; (2) any individual eligible for burial in a national cemetery (but not buried there) except for those persons or classes of persons enumerated in section 2402(4), (5), and (6) of this title; (3) Soldiers of the Union and Confederate Armies of the Civil War; (4) any individual described in section 2402(5) of this title who is buried in a veteran's cemetery owned by a State; and (5) any individual who at the time of death was entitled to retired pay under chapter 1223 of title 10 [10 U.S.C. §§ 12731 et seq.] or would have been entitled to retired pay under that chapter but for the fact that the person was under 60 years of age. 
Historically, in December 2001, Congress passed the Veterans' Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted from furnishing a marker for an already marked grave.  However, Section 2306 of Title 38, United States Code, was amended pursuant to Public Law 107-103, Title V, Section 502, by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of individuals who died on or after the date of the law's enactment, which was December 27, 2001.  It was further indicated that the authority to furnish such a marker expired on December 31, 2006.  Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately marked graves of eligible veterans interred in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of individuals who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.

Accordingly, as the law currently stands, under 38 U.S.C.A. § 2306(d), the Secretary shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of an individual described in paragraph (2) or (5) of subsection (a) who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  Such a headstone or marker may be furnished only if the individual making the request for the Government headstone or marker certifies to the Secretary that the headstone or marker will be placed on the grave for which the headstone or marker is requested, or, if placement on the grave is impossible or impracticable, as close as possible to the grave within the grounds of the cemetery in which the grave is located. 

Pursuant to the corresponding regulatory provisions under 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a decedent who (1) died on or after November 1, 1990; (2) is buried in a private cemetery; and (3) was eligible for burial in a national cemetery but is not an individual described in 38 U.S.C. § 2402(4), (5), or (6), but only if the individual requesting the headstone or marker certifies on VA Form 40-1330 that it will be placed on the grave for which it is requested or, if placement on the grave is impossible or impracticable, as close to the grave as possible within the grounds of the private cemetery where the grave is located.  38 C.F.R. § 38.631(a), (b).

As discussed above, the appellant has reported that the Veteran was buried in a private cemetery and that the Veteran's gravesite is marked with a privately purchased marker.  The Veteran died in March 1978.  There is no dispute of fact on these issues.  As a matter of law, the appellant's claim must be denied as the Veteran's death occurred prior to the delimiting date of November 1, 1990 set forth by law.

The appellant has argued for receipt of a Government-furnished headstone or marker as a matter of equity.  The Board sympathizes with the appellant regarding the inequities she believes results in not being entitled to Government-furnished headstone for the Veteran.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis to include the appellant's request to purchase such a headstone or marker.  See 38 U.S.C.A. §§ 503, 7104 (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Furthermore, the Court has held that "no equities, no matter how compelling, can create a right to payment of the United States Treasury which has not been provided for by Congress."  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  Here, Congress has only authorized VA to furnish a Government headstone or marker for the graves of Veterans who died on or after November 1, 1990.  38 U.S.C.A. § 2306(d); 38 C.F.R. § 38.631(a), (b).  Congress has not authorized this benefit for those Veterans who died prior to November 1, 1990, as in this case.

In summary, the record reflects that the Veteran is buried in a private cemetery and that his grave is marked with a private headstone.  The record further reflects that the Veteran died in March 1978, which is approximately 12 years prior to the November 1, 1990 delimiting date for the benefits being sought.  In considering the evidence of record, the Board finds that the basic eligibility requirements under 38 C.F.R. § 38.631(b) have not been met and, as such, the legal criteria for the provision of a Government-furnished headstone or grave marker under 38 U.S.C.A. § 2306 are not met.  Given the foregoing, the claim seeking eligibility for a Government-furnished headstone or marker is denied based on a lack of entitlement under the law. 


ORDER

Entitlement to a Government-furnished headstone or grave marker is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


